DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/11/2022 has been entered.
Response to Arguments
4.	Applicant’s arguments with respect to the rejections of claims 1-6, 8-13, and 15-19 under AIA  35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection. Please also refer to the Advisory Action 07/06/2022 for response to arguments of the previous Final Action.  

Response to Amendment
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




6.	Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 each recites “the static image is a frame of image, and the first frame of image in the second images is selected as the static image”. The term “the first frame of image” lacks antecedent basis. Therefore claims 1-20 are deemed indefinite. For the purpose of examination, examiner interprets “the first frame of image” as “a first frame of image”.    

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
8.	Claims 1, 4, 8, 11, 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Im et al. (US Publication 2019/0179960, hereinafter Im) in view of Song Yu (Chinese Publication CN109727301A, 05-2019, hereinafter Song), and further in view of Gray et al. (US Publication 2019/0138851, hereinafter Gray), Aggarwal et al. (US Publication 2017/0244984, hereinafter Aggarwal) and Zhao et al. (US Publication 2003/0194131, hereinafter Zhao). 
Regarding claim 1, Im discloses a method for generating a dynamic image, comprising: 
obtaining initial images of  an initial video by separating the initial images and audio data of the initial video, wherein the initial images comprise first images and second images, each first image contains a target object, and each second image does not contain the target object, wherein the target object comprises any object with a predetermined image feature (Im, para’s 0020 and 0026, separating the contents into video content and audio content; a video processing of recognizing a face from an image in the video content and obtaining information on a face recognition section by analyzing the video content; separating video content into first images and second images where each of the first images contains a target object such as a person, a car, etc., these well-known targets are considered objects with a predetermined face recognizable feature; each of the remaining “second” images not containing the target object can also be determined and provided).
Im does not explicitly disclose:
obtaining the initial video based on a trigger operation; 
obtaining target images by processing the first images, wherein each target image does not contain the target object;
wherein said generating the dynamic image comprises: generating a first video from the target images and a plurality of images in the second images; selecting an image from the second images as a static image; and generating the dynamic image based on the static image and the first video; wherein the dynamic image is able to display content of the static image and the first video; the static image is a frame of image, and the first frame of image in the second images is selected as the static image.
Song discloses obtaining the initial video based on a trigger operation (Song, Abstract, downloading a video resource of a current video in response to a dynamic wallpaper setting instruction/operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Song’s features into Im’s invention for providing convenience for user to obtain video content.
Im-Song does not explicitly disclose:
obtaining target images by processing the first images, wherein each target image does not contain the target object;
wherein said generating the dynamic image comprises: generating a first video from the target images and a plurality of images in the second images; selecting an image from the second images as a static image; and generating the dynamic image based on the static image and the first video; wherein the dynamic image is able to display content of the static image and the first video; the static image is a frame of image, and the first frame of image in the second images is selected as the static image
Gray discloses obtaining target images by processing the first images, wherein each target image does not contain the target object (Gray, para. 0036 and 0017, a user has obtained an image 800 as illustrated in FIG. 8A that includes a representation of a first person 802 in the foreground and a second person 804 in the background.  It might be the case that the user likes the image, but wants to remove the representation of the second person 804 from the image.  The user can cut out or delete a portion of the image including the representation of the second person 822 as illustrated in the example image 820 of FIG. 8B.  As known for image editing, the cut region will then likely have a solid color that does not match the surrounding portion of the image.  Accordingly, a user can copy a nearby section of the image and paste into that section so that the region includes matching image areas, as may include the flooring and the wall or sky behind the second person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gray’s features into Im-Song’s invention enhancing the video generation by effectively removing video noises from captured frames.
Im-Song-Gray discloses providing the target images and the second images but does not explicitly disclose:
wherein said generating the dynamic image comprises: generating a first video from the target images and a plurality of images in the second images; selecting an image from the second images as a static image; and generating the dynamic image based on the static image and the first video; wherein the dynamic image is able to display content of the static image and the first video; the static image is a frame of image, and the first frame of image in the second images is selected as the static image.
Aggarwal discloses wherein said generating the dynamic image comprises: generating a first video from the target images and a plurality of images in the second images (Aggarwal, para. 0128, selection or merging of video frames from the first and second video production sites to generate an integrated video production).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aggarwal’s features into Im-Song-Gray’s invention for enhancing user’s viewing experience by providing high quality video of preferred frames selected from multiple video sources. 
Im-Song-Gray-Aggarwal discloses generate the first video but does not explicitly disclose selecting an image from the second images as a static image wherein the static image is a frame of image, and the first frame of image in the second images is selected as the static image; and generating the dynamic image based on the static image and the first video; wherein the dynamic image is able to display content of the static image and the first video.
Zhao discloses selecting an image from the second images as a static image wherein the static image is a frame of image, and the first frame of image in the second images is selected as the static image; and generating the dynamic image based on the static image and the first video wherein the dynamic image is able to display content of the static image and the first video (Zhao, para. 0060, the object extraction system 130 may select the first frame of the video sequence as the static frame;  this selected static image can be combined with other images for display as shown in Aggarwal and Song’s disclosure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhao’s features into Im-Song-Gray-Aggarwal’s to “generate and display the dynamic image based on selected static image and video”. The motivation to combine the references would have been to enhance user’s viewing experience by providing dynamic wall-paper using user’s preferred content.

Regarding claim 4, Im-Song-Gray-Aggarwal-Zhao discloses the method of claim 1, wherein said processing the first image comprises: 
removing image content within a target region from the first image, wherein the target object is located within the target region (see Gray, para’s 0036 and 0037, delete image content of an area of the frame); 
determining a pixel value of each pixel within the target region based on pixel values of neighboring pixels (see Gray, para’s 0036 and 0037, filling deleted content with neighboring pixels); and 
determining a boundary of the target region based on an image fusion manner (see Gray, para’s 0036 and 0037 above, fig’s 8B and 8C, determine border 822 based on pixel deletion and texture fill-in).

Regarding claims 8, 11, 15, and 18, these claims comprise limitations substantially the same as claims 1 and 4; therefore, they are rejected by similar rationale.
Im-Song-Gray-Aggarwal-Zhao further discloses processors, memory, and computer readable storage medium (see Im, fig. 7 and para. 0101). 

9.	Claims 2, 9, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Im-Song-Gray-Aggarwal-Zhao, as applied to claims 1, 8, and 15 above, in view of Liao et al. (US Publication 2018/0276899, hereinafter Liao).
Regarding claim 2, Im-Song-Gray-Aggarwal-Zhao discloses the method of claim 1. 
Im-Song-Gray-Aggarwal-Zhao does not explicitly disclose but Liao discloses determining an image as a first image based on the image containing a target region, wherein an image feature of the target region matches the predetermined image feature (Liao, para. 0110, match the feature information of the candidate region with the feature information of the target object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liao’s features into Im-Song-Gray-Aggarwal-Zhao’s invention for enhancing wallpaper generation by effectively processing only particular images of the frames.

Regarding claims 9 and 16, these claims comprise limitations substantially the same as claim 2; therefore, they are rejected by similar rationale.

10.	Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Im-Song-Gray-Aggarwal-Zhao-Liao, as applied to claims 2, 9, and 16 above, in view of Tusch et al. (US Publication 2016/0057446, hereinafter Tusch).
Regarding claim 3, Im-Song-Gray-Aggarwal-Zhao-Liao discloses the method of claim 2.
Im-Song-Gray-Aggarwal-Zhao-Liao does not explicitly disclose but Tusch discloses wherein said the image containing a target region comprises:
detecting the image based on image areas of an object size, wherein the object size is included in the image feature of the target object; and determining the image containing a target region based on an image area including content of a content type, wherein the content type is included in the image feature of the target object (Tusch, para. 0039, detect the image based on size of an object and type of an object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tusch’s features into Im-Song-Gray-Aggarwal-Zhao-Liao’s invention for enhancing wallpaper generation by effectively processing only particular image portion of the frames.

Regarding claims 10 and 17, these claims comprise limitations substantially the same as claim 3; therefore, they are rejected by similar rationale.

11.	Claims 5 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Im-Song-Gray-Aggarwal-Zhao, as applied to claims 4 and 11 above, in view of Stan et al. (US Publication 2017/0061580, hereinafter Stan).
Regarding claim 5, Im-Song-Gray-Aggarwal-Zhao discloses the method of claim 4, and further discloses determining a pixel value of each pixel within the target region as described above.
Im-Song-Gray-Aggarwal-Zhao does not explicitly disclose but Stan discloses determining the pixel value of each pixel within the target region based on a weighted average of pixel values of neighboring pixels (Stan, claim 3, determine the pixel value is accomplished by calculating a weighted average of each pixel in the block of corresponding neighboring pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stan’s features into Im-Song-Gray-Aggarwal-Zhao’s invention for enhancing wallpaper generation by effectively patching the removed area of the frames.

Regarding claim 12, these claims comprise limitations substantially the same as claim 5; therefore, it is rejected by similar rationale.

12.	Claims 6, 13, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Im-Song-Gray-Aggarwal-Zhao, as applied to claims 1, 8, and 15 above, in view of Matsuda et al. (US Publication 2012/0017153, hereinafter Matsuda).
Regarding claim 6, Im-Song-Gray-Aggarwal-Zhao discloses the method of claim 1, and further discloses generating the dynamic image as described above.
Im-Song-Gray-Aggarwal-Zhao does not explicitly disclose but Matsuda discloses:
wherein said generating the first video comprises generating the first video from the target images and the plurality of images in the second images based on a playback sequence of the initial images (Matsuda, para. 0265, user can create sequences of media clips within the display area in some embodiments by concatenating a first media clip to a second media clip; a sequence of media clips is a group of media clips associated in a particular chronological order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsuda’s features into Im-Song-Gray-Aggarwal-Zhao’s invention for enhancing wallpaper generation by effectively modifying a video source.

Regarding claims 13 and 19, these claims comprise limitations substantially the same as claim 6; therefore, they are rejected by similar rationale.

Consideration of Reference/Prior Art
13.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484